Dear Chief Turner:
You have requested an Attorney General's opinion on the following issues:
     1. Whether the Chief of Police for a Lawrason Act municipality may be paid $3.00 to $5.00 per traffic ticket written by his officers in addition to his set salary; if not, explain how other municipalities are legally doing it;
     2. Whether the sheriff of a parish may pay $300.00 to $400.00 per month to all the chiefs of police within that parish?
In response to your first question, no authority can be found, either statutorily or constitutionally, that authorizes the chief of police to receive a percentage of the fines collected pursuant to a traffic ticket.
The compensation of the chief of police shall be established by ordinance of the board of alderman. LSA-R.S. 33:404.1. The salary represents his compensation for all of his duties as Chief of Police for the Town of Cullen. Any addition to this set salary not authorized by the board of aldermen pursuant to LSA-R.S.33:404.1 would be violative of the law. See, also, Attorney General Opinions 1950-52, p. 135 and 1940-42, p. 2271.
If, as you point out, other municipalities are supplementing the salaries of chiefs of police in this manner, please notify us of these specific allegations so that we may properly investigate the matter.
Your second concern, whether the Parish Sheriff may pay the chiefs of police within that parish a certain amount per month, cannot be addressed on the information you have provided. However, if those monies are being paid as supplements to the salaries of those chiefs of police within Lawrason Act municipalities for duties they are already under obligation to execute, the same conclusion to your first question applies here.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
CARLOS M. FINALET, IIIAssistant Attorney General